 



Exhibit 10.2
CONNETICS CORPORATION
NON-QUALIFIED STOCK OPTION AGREEMENT
     Connetics Corporation, a Delaware corporation (“Connetics” or the
“Corporation”), hereby grants to Brian Davis (the “Optionee”) an option to
purchase 12,000 shares of Common Stock (the “Option”) subject to the following
terms and conditions of this Non-Qualified Stock Option Agreement (the “Option
Agreement”):

I.   NOTICE OF STOCK OPTION GRANT

  Brian Davis
3160 Porter Drive
Palo Alto, CA 94304

         
 
  Date of Grant   January 9, 2006
 
       
 
  Vesting Commencement Date   January 9, 2006
 
       
 
  Exercise Price per Share   $15.37
 
       
 
  Total Number of Shares of Common Stock Subject to the Option (the “Shares”)  
12,000 Shares
 
       
 
  Total Exercise Price   $184,440.00
 
       
 
  Type of Option:   Nonstatutory Stock Option
 
       
 
  Term/Expiration Date:   January 9, 2016

Vesting Schedule:
     This Option may be exercised, in whole or in part, in accordance with the
following schedule:
     1/8 of the Shares subject to the Option shall vest six months after the
Vesting Commencement Date, and 1/48 of the Shares subject to the Option shall
vest each month thereafter, subject to the Optionee continuing to be a Service
Provider on such dates.
Termination Period:
     This Option may be exercised for (3) three months after the Optionee ceases
to be a Service Provider for any reason other than death or Disability. In the
event the Optionee ceases to be a Service Provider as the result of death or
Disability, this Option may be exercised for (12) twelve months after the
Optionee ceases to be a Service Provider. In no event shall this Option be
exercised later than the Term/Expiration Date as provided above.

 



--------------------------------------------------------------------------------



 



II.   AGREEMENT

          1.     Grant of Option. The Corporation hereby grants to the Optionee
named in the Notice of Stock Option Grant (the “Notice”) attached as Part I of
this Option Agreement an option (the “Option”) to purchase the number of Shares,
as set forth in the Notice, at the exercise price per share set forth in the
Notice (the “Exercise Price”), subject to the terms and conditions of the Notice
and this Option Agreement.
     This Option is subject to and conditioned upon Optionee’s acceptance of the
Option by returning to the Corporation an executed original of this Option
Agreement. This Option shall be null and void and of no force and effect, unless
the Optionee executes and returns to the Corporation this Option Agreement.
     This Option is granted as an inducement material to the Optionee’s entering
into service with the Corporation as an Employee. The Grantee has not previously
been a Service Provider of the Company or any Parent or Subsidiary of the
Company.
     This Option is not intended to be an incentive stock option under
Section 422 of the Code.
          2.     Exercise of Option.
                 (a)      Right to Exercise. This Option is exercisable during
its term in accordance with the Vesting Schedule set out in the Notice and the
applicable provisions of this Option Agreement.
                 (b)      Method of Exercise. This Option is exercisable by
delivery of an exercise notice or by such other procedure as specified from time
to time by the Board, which shall state the election to exercise the Option and
the number of Shares in respect of which the Option is being exercised (the
“Exercised Shares”). The exercise notice shall be completed by the Optionee and
delivered to Connetics in person, by certified mail, or by such other method
(including electronic transmission) as determined from time to time by the
Board. The exercise notice shall be accompanied by payment of the aggregate
Exercise Price as to all Exercised Shares. This Option shall be deemed to be
exercised upon receipt by Connetics of such fully executed exercise notice
accompanied by such aggregate Exercise Price.
                 No Shares shall be issued pursuant to the exercise of this
Option unless such issuance and exercise complies with Applicable Laws. Assuming
such compliance, for income tax purposes the Exercised Shares shall be
considered transferred to the Optionee on the date the Option is exercised with
respect to such Exercised Shares.

2



--------------------------------------------------------------------------------



 



          3.      Method of Payment. Payment of the aggregate Exercise Price
shall be by any of the following, or a combination thereof, at the election of
the Optionee:
                 (c)      cash; or
                 (d)     check; or
                 (e)     consideration received by Connetics under a cashless
exercise program implemented by Connetics in connection with this Option
Agreement; or
                 (f)     surrender of other Shares which (i) in the case of
Shares acquired upon exercise of an option, have been owned by the Optionee for
more than six (6) months on the date of surrender, and (ii) have a Fair Market
Value on the date of surrender equal to the aggregate Exercise Price of the
Exercised Shares.
          4.     Non-Transferability of Option. This Option may not be
transferred in any manner otherwise than by will or by the laws of descent or
distribution and may be exercised during the lifetime of Optionee only by the
Optionee. The terms of this Option Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the Optionee.
          5.     No Obligation to Exercise Option. The grant and acceptance of
this Option imposes no obligation on the Optionee to exercise it.
          6.      No Obligation to Continue Business Relationship. The
Corporation and any its’ subsidiaries are not by this Option obligated to
continue to maintain a business relationship with the Optionee.
          7.     Term of Option. This Option may be exercised only within the
term set out in the Notice, and may be exercised during such term only in
accordance with the terms of this Option Agreement.
          8.      Tax Consequences. Some of the federal tax consequences
relating to this Option, as of the date of this Option, are set forth below.
THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE
SUBJECT TO CHANGE. THE OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING
THIS OPTION OR DISPOSING OF THE SHARES.
                 (g)      Exercising the Option. The Optionee may incur regular
federal income tax liability upon exercise of the Option. The Optionee will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the Fair Market Value of the Exercised
Shares on the date of exercise over their aggregate Exercise Price. If the
Optionee is an Employee or a former Employee, Connetics will be required to
withhold from his or her compensation or collect from Optionee and pay to the
applicable taxing authorities an amount in cash equal to a percentage of this
compensation income at the time of exercise, and may refuse to honor the
exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.

3



--------------------------------------------------------------------------------



 



                 (h)      Disposition of Shares. The Optionee holds the Shares
acquired upon exercise of the Option for at least one year, any gain realized on
disposition of the Shares will be treated as long-term capital gain for federal
income tax purposes.
          9.      No Rights as Stockholder until Exercise. The Optionee shall
have no rights as a stockholder with respect to the Shares until a stock
certificate has been issued to the Optionee and is fully paid for in accordance
with paragraph 3. With respect to certain changes in the capitalization of the
Corporation, no adjustment shall be made for dividends or similar rights for
which the record date is prior to the date such stock certificate is issued.
          10.     Adjustments Upon Changes in Capitalization, Dissolution,
Merger or Asset Sale.
                 (a) Changes in Capitalization. Subject to any required action
by the stockholders of Connetics, the number of shares of Common Stock covered
by the Option as well as the Exercise Price shall be proportionately adjusted
for any increase or decrease in the number of issued shares of Common Stock
resulting from a stock split, reverse stock split, stock dividend, combination
or reclassification of the Common Stock, or any other increase or decrease in
the number of issued shares of Common Stock effected without receipt of
consideration by Connetics; provided, however, that conversion of any
convertible securities of Connetics shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided in this Option Agreement, no issuance by Connetics
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Common Stock subject to an
Option.
                 (b)      Dissolution or Liquidation. In the event of the
proposed dissolution or liquidation of Connetics, the Board shall notify the
Optionee prior to the effective date of such proposed transaction. The Board in
its discretion may permit the Optionee to exercise the Option prior to such
transaction as to all of the Shares, including Shares as to which the Option
would not otherwise be vested and exercisable. To the extent it has not been
previously exercised, an Option will terminate immediately prior to the
consummation of such proposed action.
                 (i)     Merger or Asset Sale. In the event of a merger of
Connetics with or into another corporation, or the sale of substantially all of
the assets of Connetics, the Option shall be assumed or an equivalent option or
right substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Option, the Optionee shall fully vest in and have
the right to exercise the Option as to all of the Shares, including Shares as to
which it would not otherwise be vested and exercisable. If an Option becomes
fully vested and exercisable in lieu of assumption or substitution in the event
of a merger or sale of assets, the Board shall notify the Optionee in writing or
electronically that the Option shall be fully vested and exercisable for a
period of time as determined by the Board, and the Option shall terminate upon
the expiration of such period. For the purposes of this paragraph, the Option
shall be considered assumed if, following the merger or sale of assets, the
option confers the right to purchase or receive, for each Share subject to the
Option immediately prior to the merger or sale of assets, the consideration

4



--------------------------------------------------------------------------------



 



     (whether stock, cash, or other securities or property) received in the
merger or sale of assets by holders of Common Stock for each share held on the
effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock); provided, however, that if such
consideration received in the merger or sale of assets is not solely common
stock of the successor corporation or its Parent, the Board may, with the
consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Option, for each Share subject to the Option,
to be solely common stock of the successor corporation or its Parent equal in
fair market value to the per share consideration received by holders of Common
Stock in the merger or sale of assets.
          11.     Entire Agreement; Governing Law. This Option Agreement
constitutes the entire agreement of the parties with respect to the subject
matter hereof and supersedes in its entirety all prior undertakings and
agreements of Connetics and Optionee with respect to the subject matter hereof,
and may not be modified adversely to the Optionee’s interest except by means of
a writing signed by Connetics and Optionee. This agreement is governed by the
internal substantive laws, but not the choice of law rules, of California.
          12.     NO GUARANTEE OF CONTINUED SERVICE. OPTIONEE ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE OF THIS
AGREEMENT IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF
CONNETICS (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR
PURCHASING SHARES UNDER THIS AGREEMENT). OPTIONEE FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT
AND THE VESTING SCHEDULE SET FORTH IN THIS AGREEMENT DO NOT CONSTITUTE AN
EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE
VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH
OPTIONEE’S RIGHT OR CONNETICS’ RIGHT TO TERMINATE OPTIONEE’S RELATIONSHIP AS A
SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

5



--------------------------------------------------------------------------------



 



III.      DEFINITIONS
               A. “Applicable Laws” means the requirements relating to the
administration of stock options under U. S. state corporate laws, U.S. federal
and state securities laws, the Code, any stock exchange or quotation system on
which the Common Stock is listed or quoted and the applicable laws of any
foreign country or jurisdiction where the Optionee may be resident.
               B. “Board” means the Board of Directors of Connetics.
               C. “Code” means the Internal Revenue Code of 1986, as amended.
               D. “Common Stock” means the common stock of Connetics.
               E. “Corporation” means Connetics Corporation, a Delaware
corporation.
               F. “Consultant” means any person, including an advisor, engaged
by Connetics or a Parent or Subsidiary to render services to such entity.
               G. “Director” means a member of the Board.
               H. “Disability” means total and permanent disability as defined
in Section 22(e)(3) of the Code.
               I. “Employee” means any person, including Officers and Directors,
employed by Connetics or any Parent or Subsidiary of Connetics. A Service
Provider shall not cease to be an Employee in the case of (i) any leave of
absence approved by Connetics or (ii) transfers between locations of Connetics
or between Connetics, its Parent, any Subsidiary, or any successor. Neither
service as a Director nor payment of a director’s fee by Connetics shall be
sufficient to constitute “employment” by Connetics.
               J. “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
               K. “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:
                 (i) If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation the Nasdaq
National Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its
Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system on
the date of determination, as reported in The Wall Street Journal or such other
source as the Board deems reliable;
                 (ii) If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share of Common

6



--------------------------------------------------------------------------------



 



Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination, as reported in The Wall Street Journal or
such other source as the Board deems reliable; or
                 (iii) In the absence of an established market for the Common
Stock, the Fair Market Value shall be determined in good faith by the Board.
               L. “Officer” means a person who is an officer of Connetics within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated under the Exchange Act.
               M. “Parent” means a “parent corporation,” whether now or
hereafter existing, as defined in Section 424(e) of the Code.
               N. “Service Provider” means an Employee, Director or Consultant.
               O. “Subsidiary” means a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.

7



--------------------------------------------------------------------------------



 



     By your signature and the signature of Connetics’ representative below, you
and Connetics agree that this Option is granted under and governed by the terms
and conditions of the this Option Agreement. Optionee has reviewed this Option
Agreement in its’ entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Option Agreement and fully understands all
provisions of this Option Agreement. Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Board upon
any questions relating to this Option Agreement. Optionee further agrees to
notify Connetics upon any change in the residence address indicated below.

     
OPTIONEE:
  CONNETICS CORPORATION
 
   
/s/ Brian Davis
  /s/ Thomas G. Wiggans
 
   
Signature
  By: Thomas G. Wiggans
 
   
Brian Davis
  Chief Executive Officer
 
   
Print Name
  Title
 
   
 
   
 
   
Residence Address
   
 
   
 
   
 
   

8